Wilkie, J.
{dissenting). I agree with the majority that liability for the disputed assessment against the respondent town mutual insurance company must arise, if at all, from the provisions of ch. 202, Stats. I do not quarrel with the majority’s recital of the factors to be considered in arriving at its conclusion as to what the legislature intended. I simply disagree with the majority’s conclusion.
In my opinion the legislature did not intend to treat a reinsured town mutual insurance company (ceding insurance under a reinsurance agreement) in the same manner as a regular town mutual policyholder of the reinsuring town mutual insurance company. If the legislature intended to *42provide for an assessment against the reinsured t'own mutual on the basis of the amount of the risk reinsured, as in the case of an assessment against a policyholder, it could have done so and until the legislature has expressly so provided there is no reason why our court should so construe the statutes.
The legislature knew the difference between fire insurance policies involved in assessments and contracts of reinsurance which are essentially liability insurance protecting the liability, in whole or in part, of the original insurer under its fire policies.
As a result of the majority decision, Pella may assess its policyholders on the full amount of insurance on its policies and keep the full proceeds although its net retention is less. It also may add to that base the amount of liability of Hartland as insurer on the Hartland policies Pella accepted under the reinsurance contract. Thus, Pella’s base for the assessment is not just 100 percent of the amount insured under its policies, but that amount plus the amount of insurance assumed under its reinsurance contracts. In my opinion no such result was intended by the legislature.
For these reasons I would affirm.
I am authorized to state that Mr. Justice Hallows and Mr. Justice Gordon join in this opinion.